Title: To John Adams from Charles Carroll, 24 July 1820
From: Carroll, Charles
To: Adams, John


				
					Dear Sir
					Doughoragen 24th. July 1820
				
				I received yesterday your very acceptable letter of 13th. instant; with pleasure I learn, that notwithstanding the palsey your Spirits are as good as ever, that you enjoy life; that you may continue to enjoy both to its close is my sincere wish. of the 55, who subscribed the declaration of Independance three only survive, yourself, Mr. Jefferson, & myself, all of us advanced in years, & consequently no great way off the end of our journey: happy are they, who if not wishing, can view its termination without dread; vitæ bené ante actæ, says Cicero, jucundissima est recordation—This quotation brings to my mind our departed acquaintance the chearful Ellery, who it is said died reading that great author’s treatise de Officiis—I regret that the weakness of yr. body & state of the weather prevented your acceptance of the invitation of yr. government & the citizens of Boston to attend personally the celebration of the 4th July; the essential services, you have rendered yr. country justly intitle you to the distinction intended to be conferred on you.That yr. appetite for reading is so voracious does not surprise me; in perusing the works of wise men the young acquire knowlege, & the old amusement & comfort: I too have not lost my relish for books, but the management of a complicated estate takes up so much of time as to leave me but little leisure to indulge that inclination; my time perhaps is more profitably employed in the improvement of my estate for the benefit of those, who are to succeed me, than in reading; for to tell the truth at present I derive little advantage from books, except a temporary amusement, for what I read to day, I forget tomorrow, so much is my memory impaired by age, I am now far advanced in my 82 year, & on the 19th. of next Spr. shall enter upon my eighty third.Altho’ my memory is so defective as to recent transactions, the recollection of past events is still fresh, particularly of those during the period of the revolution, and I often think of yours & the exertions of the other patriotic members of Congress & of the difficulties they had to contend with; their strugles have been crowned with success & the Independance of these States established, and with it their liberty: how long will it endure? the territory we possess is vast, when filled with people can the present confedartion manage & controul such numbers & such various & complicated interests? will not a separation of the Atlantic States from those west of the Alleghany become necessary? Is the Constitution of the general government & of the individual States sufficiently balanced to insure the permanence of liberty? should all power be engrossed by one body, should the multitude rule with absolute sway licenciousness will be the offspring of such a state of things; the fate of other governments, which have passed away, proves the co–existence of liberty & licenciousness impossible. But sufficient for the day is the evil therof; let posterity gain wisdom from history, & let those, who come after us provide remedies against the abuse of power in the representatives of the people, or of the people themselves by salutary & timely checks; that such may take place all interested in the real welfare of these United States must earnestly desireYou conclude your letter by wishing me as many additional years as I myself can wish for; I do not covet the prolongation of my life any longer than I can enjoy my present health and Spirits & can be useful to my family; that yours may be extended under the same circumstances and for the benefit of your children & grandchildren is the sincere wish of / Dear Sir / yr. affectionate friend and / humble Servant
				
					Ch. Carroll of Carrollton
				
				
			